Citation Nr: 0805819	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  98-13 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a dental condition as 
residual of oral surgeries.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from July 1975 to July 
1995.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which, in pertinent part, denied 
service connection for residuals of oral surgeries (claimed 
as a dental condition).

The veteran provided testimony at a hearing before personnel 
at the RO in October 1998, and before the undersigned 
Veterans Law Judge in February 2005.  Transcripts of both 
hearings have been associated with the veteran's VA claims 
folder.

In July 2005, the Board remanded the veteran's claim, in 
part, for the RO to request VA medical records regarding 
recent oral surgery.  As a preliminary matter, the Board 
finds that the remand directives have been complied with, 
and, thus, a new remand is not required to comply with the 
holding of Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The veteran did not sustain dental trauma in service.


CONCLUSION OF LAW

Service connection is not warranted for a dental condition as 
residual of oral surgeries.  38 U.S.C.A. §§ 1712, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.381, 17.161 (2007); 
VAOPGCPREC 5-97 (Jan. 22, 1997).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of the 
veteran's case.  Specifically, the Veterans Claims Assistance 
Act of 2000 (VCAA), which became law on November 9, 2000, 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007); see also Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans' Claims 
(Court) has held that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  However, because the VCAA was enacted after 
the initial adjudication of the veteran's claim by the RO in 
October 1997, it was impossible to provide notice of the VCAA 
before the initial adjudication in that claim.  Indeed, VA's 
General Counsel has held that the failure to do so under such 
circumstances does not constitute error.  See VAOGCPREC 7- 
2004.  Under such circumstances, the United States Court of 
Appeals for the Federal Circuit has indicated that this 
defect can be remedied by a fully compliant VCAA notice 
issued prior to a readjudication of the claim.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  

Here, the veteran was sent VCAA-compliant notification by a 
letter dated in March 2002, and the claim was subsequently 
readjudicated by Supplemental Statements of the Case (SSOCs) 
beginning in February 2003.  Further, he was sent an 
additional notification letter regarding this case in August 
2005, and the case was readjudicated by an August 2007 SSOC.  
In pertinent part, these letters informed the veteran of what 
information and evidence he must submit, what information and 
evidence will be obtained by VA, and indicated the need for 
the veteran to advise VA of or to submit any evidence in his 
possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
holding in Quartuccio, supra.  

The Board also notes that the veteran has actively 
participated in the processing of his case, and the 
statements and hearing testimony submitted in support of his 
claim have indicated familiarity with the requirements for 
the benefits sought on appeal.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), reversed on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006) (VA can demonstrate that a notice 
defect is not prejudicial if it can be demonstrated ... that 
any defect in notice was cured by actual knowledge on the 
part of the appellant that certain evidence (i.e., the 
missing information or evidence needed to substantiate the 
claim) was required and that the appellant should have 
provided it.); see also Overton v. Nicholson, 20 Vet. App. 
427 (2006).

The Board acknowledges that the notice provided to the 
veteran with respect to this case did not include information 
regarding disability rating(s) and effective date(s) as 
mandated by the Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  However, for the reasons 
stated below, the claim must be denied.  As such, no 
disability rating and/or effective date is to be assigned or 
even considered for this claim.  Consequently, the Board 
concludes that the veteran has not been prejudiced by this 
lack of notification regarding the Court's holding in 
Dingess/Hartman.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Moreover, as noted in the preceding paragraph, the 
veteran has indicated familiarity with the requirements for 
the benefits sought on appeal.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate this claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All relevant medical records 
pertinent to this case are in the claims folder.  Nothing 
indicates that the veteran has indicated the existence of any 
relevant evidence that has not been obtained or requested.  
He has had the opportunity to present evidence and argument 
in support of this claim, to include at the October 1998 and 
February 2005 hearings.  Moreover, he was accorded a VA 
dental examination regarding this case in April 1999.  
Consequently, for all these reasons, the Board concludes that 
the duty to assist has been fulfilled.

The Board further notes that it has thoroughly reviewed the 
record in conjunction with this case.  Although the Board has 
an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Service connection may be granted for disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303.  Service connection may be 
granted for dental disease or for injury of individual teeth 
or periodontal tissues, if such disease or injury is shown to 
have been incurred in or aggravated by active service.  38 
C.F.R. § 3.381(b).  However, service connection for treatable 
carious teeth, replaceable missing teeth, dental or alveolar 
abscesses, and for periodontal disease will be considered 
solely for the purpose of establishing eligibility for 
outpatient dental treatment.  See 38 C.F.R. § 3.381(a).  As 
such, service connection for compensation purposes is not 
available for a dental condition other than for injuries 
sustained as a result of combat wounds or other dental 
trauma.  Moreover, under current VA regulations, compensation 
is only available for certain types of dental and oral 
conditions listed under 38 C.F.R. § 4.150, such as impairment 
of the mandible, loss of a portion of the ramus, and loss of 
a portion of the maxilla.  Compensation is available for loss 
of teeth only if such is due to loss of substance of body of 
maxilla or mandible.

In this case, the Board acknowledges that the veteran 
underwent multiple oral surgeries during active service.  
However, nothing in the record reflects that any of these 
surgeries was necessitated as a result of in-service trauma, 
to include combat wounds.  In fact, the veteran does not 
contend otherwise.  Rather, he is seeking service connection 
for the residuals of such surgeries, to include removal of 
his upper teeth.  Further, he acknowledged at his February 
2005 hearing that his teeth were full of cavities, and 
indicated that was the basis for the in-service oral 
surgeries.

In view of the foregoing, the real question here, in terms of 
establishing service connection, is whether the surgery in 
service can be considered "trauma" for purposes of 
establishing service connection.  The VA General Counsel has 
held that the term "service trauma" does not include the 
intended effects of treatment provided during a veteran's 
military service.  VAOPGCPREC 5-97 (Jan. 22, 1997).  In its 
opinion on the subject, the General Counsel noted, among 
other things, that the term "trauma" is ordinarily defined as 
a "physical injury caused by a blow, or fall . . ." or as a 
"wound; an injury inflicted more or less suddenly, by some 
physical agent."  In other words, an injury.  The General 
Counsel noted that treatment is given in order to remedy the 
effects of disease or injury, that dental treatment is not 
synonymous with dental trauma, and that it would be anomalous 
to conclude that the remedy for an injury or disease 
constituted further injury.  Based on the General Counsel's 
guidance, the Board must conclude that the veteran is not 
entitled to service connection for residuals of his oral 
surgery as such surgery does not constitute service trauma.  

The Board further notes that even if the oral surgeries could 
constitute service trauma, the claim would still be denied.  
See Holbrook v. Brown, 8 Vet. App. 91 (1995) (The Board has 
the fundamental authority to decide a claim in the 
alternative.).  In this case, the April 1999 VA dental 
examiner stated that he did not believe the veteran incurred 
any additional disability due to the oral surgeries performed 
to treat his microstomia.  Based on the information available 
for review, the examiner felt that the veteran was better off 
after the procedures than prior to them.  The examiner 
acknowledged that the veteran did have significant 
disability, but that this was due to the original pathology.  
Although the veteran did have scarring, the examiner stated 
that this problem was less significant than the microstomia 
that was corrected by the oral surgeries. 

No competent medical opinion is of record which specifically 
refutes the findings of the April 1999 VA dental examiner.  
As such, the only competent medical evidence of record is to 
the effect that the in-service oral surgeries improved the 
veteran's dental condition, and did not result in additional 
disability that is subject to service connection.

In view of the foregoing, the Board concludes that service 
connection cannot be established for compensation purposes 
for a dental condition as residual of oral surgeries.

The Board notes that the Court has held that a claim for 
service connection for a dental disorder is also considered a 
claim for VA outpatient dental treatment.  Hays v. Brown, 5 
Vet. App. 302 (1993).  However, the veteran's present claim 
has been treated as a straightforward claim for service 
connection and compensation, so the issue of entitlement to 
outpatient dental treatment will not be adjudicated.  If the 
veteran indeed intends to pursue a claim for outpatient 
dental treatment, he should contact the Medical 
Administrative Service (MAS) at his nearest VA Medical 
Center, in order for the MAS to take appropriate action 
regarding that issue, since the MAS, not the RO, processes 
claims for eligibility for VA outpatient dental treatment.  
Kellar v. Brown, 6 Vet. App. 157 (1994).

For these reasons, the benefit sought on appeal must be 
denied.


ORDER

Entitlement to service connection for a dental condition as 
residual of oral surgeries is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


